Appellant was convicted of violating the local option law and his punishment assessed at one year confinement in the State penitentiary.
The only ground presented, claiming error, is that the court erred in overruling his application for a continuance. An application was presented alleging that appellant was sick and unable to go to trial. The court sent a physician to the residence of appellant. The physician examined appellant and swears he could not find anything wrong with him; that while appellant complained of pains in his back, yet he had a normal pulse, no fever, and no visible or ascertainable signs of any disease; that he was able to go to trial. No other evidence was *Page 552 
offered. There was no error in overruling the application on this ground.
He also contends that the attorneys of the Walker County bar would defend no man charged with bootlegging, and he desired further time to secure an attorney. The record before us discloses that he was defended by a very able member of the Walker County bar, Hon. A.T. McKinney.
The judgment is affirmed.
Affirmed.
[Rehearing denied February 9, 1916. — Reporter.]